—In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 26, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant failed to establish its entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Roucek v Hewson, 141 AD2d 897). Altman, J. P., Friedmann, Krausman and Smith, JJ., concur.